Hill, C. J.
1. The defendant was on trial for the offense of larceny from the- house, the designated house being the smoke-house of the prosecutor, and the specific property alleged to have been taken therefrom being two hams,-two hog shoulders, and three quarts of syrup. An accomplice, as a witness for the State, testified that certain other property, not alleged in the indictment, was, on the same .occasion, taken by. the defendant and himself from another place. The court, on objection made by the defendant, excluded this testimony, and, in doing so, admonished the witness to “just state what happened out in the smoke-house.” Held, that such ■ admonition is not subject to the criticism that.it was an expression or intimation by the court on the facts.
2. No other error of law is complained of, and the verdict is supported by the evidence. Judgment affirmed.